76 F.3d 375
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Psychologist CHERAN;  Gary Dixon;  Lynn Phillips;Lieutenant Munn;  Chaplain Pike;  Superintendent Lee;Physician Lowy;  Central Prison Disciplinary Committee;Correctional Officer Davis, Defendants--Appellees.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Dr. DAVENPORT;  Superintendent Shields;  Lynn Phillips,Defendants--Appellees.
Nos. 95-7376, 95-7397.
United States Court of Appeals, Fourth Circuit.
Dec. 22, 1995.

Cornelius Tucker, Jr., Appellant Pro Se.
Sylvia Hargett Thibaut, Assistant Attorney General, Raleigh, North Carolina, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the orders of two district courts denying reconsideration of orders previously affirmed by this court.   See Tucker v. Cheran, No. 95-6420 (4th Cir.  June 28, 1995) (unpublished);  Tucker v. Davenport, No. 95-6361 (4th Cir.  June 26, 1995) (unpublished).   We have reviewed the records and the district courts' opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district courts.   Tucker v. Cheran, No. CA-95-110-5-H (E.D.N.C. Aug. 22, 1995);  Tucker v. Davenport, No. CA-93-456-5-F (E.D.N.C. Aug. 21, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.